Citation Nr: 1029965	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service connected disabilities.

2.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to service connected disabilities.

3.  Entitlement to service connection for peripheral neuropathy, 
bilateral lower extremities, claimed as secondary to service 
connected disabilities.  

4.  Entitlement to service connection for a right shoulder 
disorder (degenerative joint disease (DJD)), claimed as secondary 
to service connected disabilities

5.  Entitlement to a rating in excess of 10 percent for 
radiculopathy, right upper extremity.  

6.  Entitlement to a rating in excess of 10 percent for 
radiculopathy, left upper extremity.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1972 to May 1974.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a November 2007 
rating decision by the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veteran claims that he has bilataral hip and knee 
disabilities, peripheral  neuropathy of both lower extremities, 
and a right shoulder disorder that are secondary to his service 
connected lumbar and cervical spine disabilities.  [Service 
connection has been established for radiculopathy of both upper 
extremities as secondary to cervical disc disease.]  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be established 
when an otherwise non-service-connected disability is aggravated 
(rather than caused) by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. at 445, 448-449 (1995)(en banc).

Establishing service connection on a secondary basis requires (1) 
competent evidence (a medical diagnosis) of current chronic 
disability; (2) evidence of a service-connected disability; and 
(3) competent evidence that the current disability was either (a) 
caused by or (b) aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); see also Allen, 7 Vet. App. at 439.

VA and private treatment records show that the Veteran has been 
treated for complaints of hip pain; right knee chondromalacia 
patella, left knee swelling, tenderness and effusion, and 
bilateral DJD of the knees; decreased light touch of the left 
leg, peripheral neuropathy, and mild edema of both legs; and 
decreased range of motion as well as neuropathic pain of the 
right shoulder.  The evidence of record does not include a VA 
examination that was based on a through review of the record and 
addresses whether or not the Veteran has a disorder of the hips, 
knees, lower extremities, or right shoulder that was caused or 
aggravated by his service connected lumbar and cervical spine 
disabilities.

Regarding the claims for increased ratings for radiculopathy of 
both upper extremities, the most recent VA examination was in 
July 2007.  A January 2008 VA report suggests that the 
disabilities have increased in severity, as it notes that the 
Veteran was advised to increase his pain medication to help with 
the neuropathic pain.  Accordingly, another examination is 
necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(an examination is necessary where a Veteran alleges worsening, 
and the most recent VA examination was two years prior).

Furthermore, the Veteran's September 2009 VA Form 9, Appeal to 
Board of Veterans' Appeals, notes that he has received  
additional VA and private treatment, (including a July 2008 VA 
MRI).  The most recent VA treatment records associated with the 
claims file are dated in June 2008.  (Notably, pertinent VA 
treatment records are constructively of record.)  The Veteran 
states that his latest medical information is available from Dr. 
Shade.  The record also reflects that he may have received recent 
treatment from Drs. Hamlin and Giri.  VA has notice of the 
existence of additional likely pertinent private and VA records; 
such records must be secured and associated with the claims 
files.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
the providers of all treatment and/or 
evaluation he has received for the 
disabilities at issue, and to provide the 
releases needed to secure any private records 
of such evaluation/treatment.  Of particular 
interest are records from Drs. Shade, Hamlin, 
and Giri (and updated VA treatment records).  
The RO should obtain complete clinical 
records (those not yet secured) from all 
sources identified.  If any provider does not 
respond to an RO request for copies of 
records, the Veteran and his representative 
should be so advised, and reminded that 
ultimately it is his responsibility to ensure 
that any private records are received.

2.  After the development requested above is 
completed, the RO should also arrange for 
orthopedic and neurologic examinations of the 
Veteran to determine the current severity of 
his bilateral upper extremity radiculopathy, 
and the nature and likely etiology of any 
disability(ies) of his hips, knees, bilateral 
lower extremities, and right shoulder.  The 
examiner(s) must review the Veteran's claims 
file in conjunction with the examination.  
The neurology examiner should also have 
available for review the provisions of 
38 C.F.R. §§ 120-124a (criteria for rating 
neurological disabilities).  Based on 
examination of the Veteran and review of the 
record, the examiner(s) should respond to the 
following:  

a)  The neurology examiner should describe in 
detail the nature, severity, and frequency of 
the symptoms of the Veteran's bilateral upper 
extremity radiculopathy and the associated 
impairment of function, including comment on 
whether he has (i) incomplete nerve paralysis 
that is mild, moderate, or severe, or (ii) 
(disability consistent with) complete 
paralysis of a nerve.

b)  The orthopedic examiner should opine 
whether the Veteran has diagnoses of chronic 
disabilities of (i) either or both hips, (ii) 
either or both knees, (iii) either or both 
lower extremities, (iv) the right shoulder?  
If so, please identify (by diagnosis) each 
such chronic disability.

As to each chronic hip, knee, lower extremity 
or right shoulder disability diagnosed, 
please indicate whether such was either (i) 
caused or (ii) aggravated by the Veteran's 
service connected lumbar and/or cervical 
spine disabilities?  If as to any hip, knee, 
lower extremity and/or right shoulder 
disability entity diagnosed the opinion is 
that such was not caused, but was aggravated, 
by either the lumbar or cervical spine 
disability, the examiner should also 
indicate, to the extent possible, the degree 
of disability (i.e., additional pathology or 
degree of impairment) that is due to such 
aggravation.

The examiner must explain the rationale for 
all opinions.

3.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


